Exhibit 10.1.30

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE

CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR

CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION: [***]

AMENDMENT NO. 1 TO

THE AMENDED AND RESTATED MANUFACTURING SERVICES AND SUPPLY

AGREEMENT

This Amendment No. 1 to that certain Amended and Restated Manufacturing Services
and Product Supply Agreement (this “Amendment No. 1”) is made and entered into
as of December 10, 2015 (the “Amendment No. 1 Effective Date”) by and between
Qualcomm Technologies, Inc., having a place of business at 5775 Morehouse Drive,
San Diego, California, 92121 (“QTI”), and Gogo LLC, a Delaware limited liability
company, having a place of business at 111 N. Canal Street, Suite 1500, Chicago,
IL 60606 (“Customer”).

RECITALS

A. QTI and Customer entered into that certain Amended and Restated Manufacturing
Services and Product Supply Agreement dated as of May 19, 2014, as amended (the
“Agreement”).

B. QTI and Customer, now desire to amend the Agreement to reflect certain
changes to the terms regarding quantities ordered, EOL, warranty provision and
term of the Agreement, among other matters.

C. Unless otherwise stated in this Amendment No. 1, all capitalized terms used
herein but not defined herein shall have the meanings attributed to them in the
Agreement.

AGREEMENT

NOW, THEREFORE, for and in consideration of the mutual promises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

Section 1. Amendment to the Agreement.

 

  1.1 Amendment of Section 2.3. Section 2.3 of the Agreement is hereby amended
and restated in its entirety as follows:

“2.3 Purchase of Products.

As of the Amendment No. 1 Effective Date, Customer hereby irrevocably commits to
order a minimum of [***] additional units of the Product. Concurrent with the
execution of Amendment No. 1, Customer will issue to QTI a non-cancelable P.O.
for [***] units of the Product at the pricing set forth in Exhibit B (the “Final
Purchase Order”) and make timely payment as set forth in Article 4.4 below. On
the Amended and Restated Effective Date, Customer irrevocably ordered of [***]
units of the Product and issued to QTI the Initial P.O., all of which units have
been delivered. Customer has issued follow-on Purchase Orders for a total of
[***] units of the Product, of which [***] units have been delivered and the
remaining [***] units are currently in process pursuant to the terms set forth
in Exhibit B.

Each P.O. issued by Customer and accepted by QTI in writing, and this Agreement,
shall constitute the entire agreement between Customer and QTI with respect to
the manufacture, purchase, sale and delivery of the Product(s) described in such
P.O.”

 

QTI and Gogo Confidential and Proprietary      



--------------------------------------------------------------------------------

  1.2 Amendment of Section 2.5. Thomas Kilpatrick, II hereby replaces Paul
Mahoobi as QTI’s designated Program Manager.

 

  1.3 Amendment of Section 4.1-4.3. Section 4.1-4.3 of the Agreement is hereby
amended and restated in its entirety as follows:

“4.1 Price and Delivery Schedule.

Customer intends to purchase [***] units of Product for QTI’s manufacture
hereunder, which includes an additional one time final order of [***] units of
New Aircards to be purchased on and after the Amendment No. 1 Effective Date. As
of the Amendment No. 1 Effective Date, QTI has delivered an aggregate of [***]
units of Product and has [***] units of Product in process pursuant to
previously existing accepted Purchase Orders. Unless this Agreement is
terminated earlier, QTI shall manufacture and sell the Product to Customer
hereunder; provided that (i) QTI uses commercially reasonable efforts to obtain
any needed EOL components, as described in Section 9.1or (ii) Customer obtains
or is able to identify EOL components for QTI to obtain; provided that any such
EOL components obtained by Customer shall meet all applicable quality standards
reasonably required by QTI. The price of Product(s) purchased under the Purchase
Orders is set forth on Exhibit B and stated in U.S. Dollars. QTI’s prices do not
include any applicable sales, use, excise, value-added and/or withholding taxes,
customs, duties, fees, freight, insurance and delivery charges, or any other
taxes, fees or charges.

4.2 Additional Orders For Product.

From the Amendment No. 1 Effective Date until the last day of the Term, QTI
shall not accept Purchase Orders for Product in excess of the Product units set
forth in Section 4.1. QTI will use its commercially reasonable efforts to
deliver [***] units of Product by [***], [***] units by [***], and the remainder
of units at a cadence of a minimum of [***] units per month, and Customer shall
specify in writing delivery locations (e.g., Kontron, Honeywell-EMS, Customer’s
facility, or another location agreed by the parties) and specific delivery
quantities allocated to each Customer division (Business Aviation or Commercial
Aviation) shall receive the Products on the Final Purchase Order. Customer shall
have the ability to submit updates to the required information in the preceding
sentence from time to time by written notice to QTI; provided that any changes
to the Final Purchase Order must be approved in writing by QTI. QTI’s approval
to such changes will not be unreasonably withheld; provided that the changes
requested by Customer do not include reductions to order quantities.

4.3 Payment Terms.

QTI’s payment terms for the Final Purchase Order are: [***]. QTI will invoice
Customer [***].”

 

  1.4 Deletion of Sections 4.4.1 and 4.5. Section 4.4.1 and Section 4.5
(Production Halt) of the Agreement are hereby deleted and shall have no further
force and effect.

 

  1.5 Amendment of Article 9. Article 9 of the Agreement is hereby amended and
restated in its entirety as follows:

“ARTICLE 9. EOL PROCESS.

In order to ensure that QTI has sufficient components to supply the Product to
Customer, upon receipt of the Final Purchaser Order, QTI shall procure all
Product components (including end-of-life (“EOL”) components) procurement
pursuant to this Article 9.

9.1 EOL Process. QTI shall receive EOL material notifications for all components
on the Product’s bill of materials. For any QTI-sourced EOL parts, QTI will
provide Customer with timely notice on EOL issues, and for all other EOL parts,
the Parties will be responsive to Customer’s request for regular calls or
meetings.

 

QTI and Gogo Confidential and Proprietary    -2-   



--------------------------------------------------------------------------------

In order to ensure that QTI can comply with its Product delivery commitments in
Section 4.1, Customer has authorized QTI to purchase all components to support
QTI’s Product delivery commitments in Section 4.1 (including EOL components)
(the “Component Purchase”).

Customer acknowledges that the quality of these EOL components may vary, and
Customer agrees that, if the EOL components fail or cause substandard
performance of the Product and QTI is unable to procure replacement EOL
components, then QTI (i) shall have no obligation to fulfill any open Purchase
Orders for Product that require the use of such EOL components and (ii) shall
have the right to terminate this Agreement. Units of Product containing EOL
components that are delivered to Customer will be covered by the applicable
warranties set forth in Article 12. In addition, in the event that QTI
terminates this Agreement pursuant to this Section 9.1, Customer shall reimburse
QTI for any unused and unpaid portion of the Component Purchase, and QTI shall
deliver (within 30 days of the termination date) to Customer any unused portion
of the Component Purchase. Customer and QTI agree that any and all Purchase
Orders issued by Customer to QTI before the Amendment Effective Date in order
pre-buy EOL components are hereby cancelled.

9.2 Audit. The Parties will jointly conduct quarterly audits for EOL components
held by QTI and owned by Customer. Should an audit find a discrepancy of the EOL
components actually held by QTI against what Customer actually paid for, then
the Parties will agree upon a reasonable plan of mitigation with all lost or
stolen parts being replaced by QTI. Customer shall, upon QTI’s request, provide
evidence of the invoices for payment of the EOL material.”

 

  1.6 Amendment of Section 12.3.2. The first paragraph of Section 12.3.2 of the
Agreement is hereby amended and restated in its entirety as follows:

“12.3.2 Product Warranty - Exclusions. Notwithstanding the foregoing, the
Warranty Period for any units of Product delivered after the Amendment No.1
Effective Date shall be under warranty until the date that is ninety (90) days
after the date the last shipment of Products under the Final Purchase Order has
shipped to Customer from QTI. No warranty, express or implied, shall extend to
any Software or any Product which has been subjected to misuse, neglect,
accident, or improper storage or installation or which has been repaired,
modified, or altered by anyone other than QTI or QTI’s authorized
representative, other than in the standard manufacturing process, or any
Software or any Product which has not properly protected from operating
conditions outside of QTI product specification PDD: 80-H3633-1. Rev. C or QTI’s
product specification for the New Aircard, as applicable. In addition, unless
approved in writing by QTI the warranty does not extend to any Product which is
attached to or used with accessories, batteries, connectors, cabling or other
items not provided or approved by QTI. Product is not specifically warranted to
be appropriate for incorporation and use in any other product or for any use
prohibited in the applicable Documentation. Customer hereby acknowledges and
agrees that it has not relied on any representations or warranties other than
those expressly set forth herein.”

 

  1.7 Amendment of Section 12.3.5. The first paragraph of Section 12.3.5
(Product Warranty - Returned Product Not Covered by Warranty) of the Agreement
is hereby amended and restated in its entirety as follows:

“12.3.5 Product Warranty - Returned Product Not Covered by Warranty. In the
event Products not covered by warranty can be economically repaired, QTI shall
contact Customer for authorization to repair and provide an estimate of the
costs therefor, based on the cost of repair plus an Evaluation Fee of One
Hundred Twenty dollars (US$120.00). If authorized by Customer, QTI shall attempt
to repair such

 

QTI and Gogo Confidential and Proprietary    -3-   



--------------------------------------------------------------------------------

Products within the estimate and return same to Customer at Customer’s cost.
Customer shall pay for such repair upon invoice from QTI. If QTI is unable to
repair non-warranted Products, or Customer does not authorize repair, QTI will
return same to Customer at Customer’s cost or scrap the same without liability
to Customer. The foregoing obligation will terminate on the date when QTI first
delivers to Customer at least [***] units of Product per month pursuant to
Section 4.2 (the “Post-Warranty Service Termination Date”); provided, however,
QTI shall attempt to repair any Products for which Customer has authorized
repair prior to the Post-Warranty Service Termination Date.”

 

  1.8 Amendment of Article 16. Article 16 of the Agreement is hereby amended and
restated in its entirety as follows:

“ARTICLE 16. TERM.

This Agreement shall commence on the Effective Date and shall terminate date
that is ninety (90) days after the date of the last shipment of Products under
the Final Purchase Order has shipped to Customer from QTI (the “Term”).”

 

  1.9 Amendment of Section 17.2. Section 17.2 of the Agreement is hereby amended
and restated in its entirety as follows:

“17.2. QTI may terminate this Agreement at any time after the Amendment No. 1
Effective Date if: (a) EOL components fail as described in Section 9.1 or
(b) the MegaRF PAs or the QTI PAs fail as described in Section 1.11 of Amendment
No. 1.”

 

  1.10 Amendment of Section 17.4. Section 17.4 of the Agreement is hereby
amended and restated in its entirety as follows:

“17.4. In the event of termination of this Agreement for any reason, each Party
may retain that furnished material of the other Party necessary for maintaining
the Product that has already been purchased hereunder and any deployed services
associated with such Product. Any use of the other Party’s furnished material
for use other than the maintenance of existing Products and services is strictly
prohibited. All material held in the possession of the other Party shall
continue to be subject to the terms and conditions of the NDA. In addition, QTI
shall perform an audit within the ninety (90) days after the termination date of
all material bought pursuant to the Component Purchase. The Parties will
mutually determine the best method for Customer to transfer such material to
Customer. The Parties hereby agree that QTI’s obligation to enter into a Design
Transfer Agreement, as described in Section 4.5(c) of the Development Agreement,
as amended, is hereby terminated.”

 

  1.11 NRE Payments.

Customer agrees to pay QTI $[***] for non-recurring engineering (NRE) costs
related to integrating into the Product new power amplifiers developed by MegaRF
Design, LLC (the “MegaRF PAs”). Customer agrees to pay QTI $[***] for NRE costs
related to integrating into the Product new power amplifiers developed by QTI
(the “QTI PAs”). The NRE payments shall be made according to the following
schedule:

 

  i. [***] shall be payable by Customer to QTI [***].

  ii. [***] shall be paid by Customer to QTI [***].

 

QTI and Gogo Confidential and Proprietary    -4-   



--------------------------------------------------------------------------------

Notwithstanding the foregoing, QTI does not warrant that the either the MegaRF
PAs or the QTI PAs will operate successfully within the Product. In the event
that either the MegaRF PA or the QTI PA solutions fail or cause substandard
performance of the Product, QTI shall have the right to terminate this
Agreement. In the event that QTI terminates this Agreement pursuant to this
section, Customer shall reimburse QTI for any unused portion of the Component
Purchase.

Customer acknowledges that Customer shall be responsible for any and all updates
to or renewals of regulatory approvals, qualification and certifications of the
Product due to the use of the New PAs. Upon request, QTI may provide reasonable
assistance, subject to availability of resources.

Section 2. Effectiveness of Agreement; Acknowledgement of Non-Breach. Except as
expressly provided herein, nothing in this Amendment No. 1 shall be deemed to
waive or modify any of the provisions of the Agreement, or any amendment or
addendum thereto. In the event of any conflict between the Agreement, this
Amendment No. 1 or any other amendment or addendum thereof, the document later
in time shall prevail. Each Party acknowledges and agrees that, as of the
Amendment No. 1 Effective Date, the other Party has not materially breached any
obligation under the Agreement, and that it has no knowledge of any other basis
for termination of the Agreement.

Section 3. Counterparts and Facsimile Delivery. This Amendment No. 1 may be
executed in two or more identical counterparts, each of which shall be deemed to
be an original and all of which taken together shall be deemed to constitute
this Amendment No. 1 when a duly authorized representative of each Party has
signed a counterpart. The Parties may sign and deliver this Amendment No. 1 by
facsimile transmission. Each Party agrees that the delivery of this Amendment
No. 1 by facsimile shall have the same force and effect as delivery of original
signatures and that each Party may use such facsimile signatures as evidence of
the execution and delivery of this Amendment No. 1 by all Parties to the same
extent that an original signature could be used.

 

QTI and Gogo Confidential and Proprietary    -5-   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized representatives of the parties hereto
have caused this Amendment No. 1 to be duly executed as of the date first
written above.

 

QUALCOMM TECHNOLOGIES, INC.       GOGO LLC By:  

/s/ Barbara Noerenberg

      By:  

/s/ Patrick J. Walsh

Name:   Barbara Noerenberg       Name:   Patrick J. Walsh Title:   Vice
President       Title:   SVP, Engineering

 

QTI and Gogo Confidential and Proprietary    -6-   